UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 3/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (75.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (10.2%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, April 1, 2046 $3,000,000 $3,251,484 4.687s, June 20, 2045 65,990 74,771 4.667s, May 20, 2045 916,464 1,037,247 4.654s, June 20, 2045 650,354 737,062 4.554s, May 20, 2045 323,213 365,233 4.524s, June 20, 2065 149,431 168,051 4.516s, June 20, 2045 140,252 157,744 4.511s, May 20, 2065 1,154,200 1,294,971 4.484s, November 20, 2065 55,611 62,867 4.468s, May 20, 2065 282,644 316,400 4.413s, June 20, 2065 70,027 78,471 4s, July 20, 2044 1,770,976 1,916,349 4s, TBA, April 1, 2046 4,000,000 4,277,188 3 1/2s, with due dates from June 20, 2045 to June 20, 2045 2,985,038 3,169,271 3 1/2s, TBA, April 1, 2046 5,000,000 5,285,938 3s, TBA, April 1, 2046 4,000,000 4,145,625 U.S. Government Agency Mortgage Obligations (65.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2044 to March 1, 2046 1,541,907 1,656,997 3 1/2s, August 1, 2043 824,036 870,259 3 1/2s, TBA, April 1, 2046 1,000,000 1,046,992 3s, March 1, 2043 771,234 791,630 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, April 1, 2046 2,000,000 2,280,938 5 1/2s, TBA, April 1, 2046 2,000,000 2,242,188 5s, March 1, 2038 26,265 29,109 4 1/2s, TBA, April 1, 2046 10,000,000 10,882,812 4 1/2s, TBA, March 1, 2046 2,000,000 2,179,219 4s, with due dates from June 1, 2042 to March 1, 2046 10,158,457 10,975,665 4s, TBA, April 1, 2046 2,000,000 2,137,344 3 1/2s, November 1, 2045 (FWC) 490,659 518,143 3 1/2s, October 1, 2045 (FWC) 489,676 517,029 3 1/2s, July 1, 2043 797,658 838,850 3 1/2s, TBA, May 1, 2046 24,000,000 25,118,424 3 1/2s, TBA, April 1, 2046 35,000,000 36,700,783 3s, TBA, May 1, 2046 22,000,000 22,522,500 3s, TBA, April 1, 2046 47,000,000 48,215,392 Total U.S. government and agency mortgage obligations (cost $195,295,766) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $132,000 $136,816 Total U.S. treasury obligations (cost $131,946) MORTGAGE-BACKED SECURITIES (46.8%) (a) Principal amount Value Agency collateralized mortgage obligations (16.8%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.038s, 2037 $323,824 $534,137 IFB Ser. 2976, Class LC, 22.821s, 2035 49,948 79,468 IFB Ser. 2979, Class AS, 22.674s, 2034 10,770 11,762 IFB Ser. 3072, Class SM, 22.197s, 2035 216,256 335,452 IFB Ser. 3065, Class DC, 18.551s, 2035 380,498 562,084 IFB Ser. 2990, Class LB, 15.831s, 2034 281,705 364,773 IFB Ser. 3852, Class NT, 5.564s, 2041 627,731 650,437 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.583s, 2025 2,190,000 2,183,879 Ser. 4132, Class IP, IO, 4 1/2s, 2042 2,175,289 311,384 Ser. 4122, Class TI, IO, 4 1/2s, 2042 884,462 135,588 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,041,018 139,407 Ser. 3707, Class PI, IO, 4 1/2s, 2025 653,260 56,811 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 4.233s, 2025 510,000 492,252 Ser. 4546, Class TI, 4s, 2045 3,130,935 407,022 Ser. 4500, Class GI, IO, 4s, 2045 2,012,441 227,587 Ser. 4116, Class MI, IO, 4s, 2042 2,188,608 364,911 Ser. 4013, Class AI, IO, 4s, 2039 1,708,902 174,026 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,393,557 359,680 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,192,715 270,153 Ser. 4182, Class GI, IO, 3s, 2043 3,936,584 354,324 Ser. 4141, Class PI, IO, 3s, 2042 1,956,400 224,145 Ser. 4158, Class TI, IO, 3s, 2042 4,892,884 560,773 Ser. 4165, Class TI, IO, 3s, 2042 5,834,126 617,251 Ser. 4176, Class DI, IO, 3s, 2042 4,558,272 494,664 Ser. 4183, Class MI, IO, 3s, 2042 1,887,681 195,564 Ser. 4206, Class IP, IO, 3s, 2041 1,870,748 196,215 Ser. 4215, Class EI, IO, 3s, 2032 2,317,097 242,514 FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,820,821 63,582 Ser. 315, PO, zero %, 2043 2,788,110 2,248,256 Ser. 3835, Class FO, PO, zero %, 2041 2,004,957 1,736,323 Ser. 3369, Class BO, PO, zero %, 2037 7,951 6,946 Ser. 3391, PO, zero %, 2037 52,594 46,447 Ser. 3300, PO, zero %, 2037 84,865 75,816 Ser. 3175, Class MO, PO, zero %, 2036 16,062 14,130 Ser. 3210, PO, zero %, 2036 32,912 30,480 Ser. 3326, Class WF, zero %, 2035 6,850 5,713 FRB Ser. T-56, Class 2, IO, zero %, 2043 10,909,065 — FRB Ser. 3117, Class AF, zero %, 2036 6,889 5,378 FRB Ser. 3036, Class AS, zero %, 2035 1,271 1,261 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.302s, 2036 203,048 400,449 IFB Ser. 06-8, Class HP, 22.979s, 2036 273,971 470,972 IFB Ser. 07-53, Class SP, 22.612s, 2037 188,675 294,361 IFB Ser. 05-122, Class SE, 21.585s, 2035 398,645 596,522 IFB Ser. 05-75, Class GS, 18.951s, 2035 203,641 285,382 IFB Ser. 05-106, Class JC, 18.781s, 2035 223,635 342,737 IFB Ser. 05-83, Class QP, 16.268s, 2034 61,398 81,197 IFB Ser. 11-4, Class CS, 12.034s, 2040 316,690 391,256 IFB Ser. 13-103, Class SK, IO, 5.487s, 2043 894,395 217,638 IFB Ser. 13-101, Class SE, IO, 5.467s, 2043 2,553,316 622,693 Ser. 15-4, IO, 4 1/2s, 2045 1,228,096 227,349 Ser. 421, Class C6, IO, 4s, 2045 1,670,007 265,641 Ser. 15-3, Class BI, IO, 4s, 2044 3,123,666 319,551 Ser. 12-124, Class UI, IO, 4s, 2042 4,878,127 855,136 Ser. 12-118, Class PI, IO, 4s, 2042 1,916,489 300,205 Ser. 12-40, Class MI, IO, 4s, 2041 2,355,940 358,948 Ser. 12-62, Class EI, IO, 4s, 2041 2,766,774 357,109 Ser. 12-22, Class CI, IO, 4s, 2041 1,909,746 250,766 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 1,601,702 215,131 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 2,492,545 426,746 Ser. 13-55, Class IK, IO, 3s, 2043 1,609,818 180,139 Ser. 12-144, Class KI, IO, 3s, 2042 6,004,014 662,843 Ser. 13-55, Class PI, IO, 3s, 2042 2,680,837 233,635 Ser. 13-67, Class IP, IO, 3s, 2042 2,861,022 261,211 Ser. 13-30, Class IP, IO, 3s, 2041 1,723,100 138,916 Ser. 13-23, Class LI, IO, 3s, 2041 1,938,470 160,118 Ser. 13-7, Class EI, IO, 3s, 2040 2,455,537 293,053 Ser. 14-28, Class AI, IO, 3s, 2040 (F) 3,851,323 387,425 Ser. 13-69, IO, 3s, 2031 2,575,428 268,380 FRB Ser. 03-W10, Class 1, IO, 0.719s, 2043 2,188,756 34,455 Ser. 07-64, Class LO, PO, zero %, 2037 31,978 30,117 Ser. 372, Class 1, PO, zero %, 2036 42,697 39,883 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 2,025,407 389,182 IFB Ser. 13-129, Class SN, IO, 5.718s, 2043 914,386 149,411 Ser. 14-76, IO, 5s, 2044 1,499,760 258,647 Ser. 14-25, Class QI, IO, 5s, 2044 3,285,169 560,286 Ser. 13-3, Class IT, IO, 5s, 2043 1,216,995 211,593 Ser. 11-116, Class IB, IO, 5s, 2040 594,449 22,241 Ser. 13-16, Class IB, IO, 5s, 2040 1,126,171 44,986 Ser. 10-35, Class UI, IO, 5s, 2040 809,692 143,102 Ser. 10-9, Class UI, IO, 5s, 2040 6,354,180 1,098,879 Ser. 09-121, Class UI, IO, 5s, 2039 3,344,810 592,667 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 660,008 104,908 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 668,826 99,883 Ser. 12-129, IO, 4 1/2s, 2042 1,329,755 260,964 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,276,233 208,109 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,229,708 195,726 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,172,725 249,931 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 1,240,565 92,943 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 2,149,674 262,583 Ser. 15-94, IO, 4s, 2045 444,975 100,142 Ser. 15-99, Class LI, IO, 4s, 2045 1,594,660 158,916 Ser. 15-53, Class MI, IO, 4s, 2045 2,494,020 549,607 Ser. 14-2, Class IL, IO, 4s, 2044 3,545,795 569,490 Ser. 14-63, Class PI, IO, 4s, 2043 1,558,141 208,012 Ser. 15-52, Class IE, IO, 4s, 2043 1,440,134 256,485 Ser. 13-4, Class IC, IO, 4s, 2042 1,677,869 342,970 Ser. 12-56, Class IB, IO, 4s, 2042 2,505,848 386,696 Ser. 12-50, Class PI, IO, 4s, 2041 1,618,215 218,783 Ser. 14-4, Class IK, IO, 4s, 2039 2,195,097 200,642 Ser. 14-162, Class DI, IO, 4s, 2038 2,011,592 171,526 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 2,141,436 298,463 Ser. 15-77, Class DI, IO, 3 1/2s, 2045 2,435,595 234,816 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,558,156 141,574 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,973,680 179,092 Ser. 12-136, IO, 3 1/2s, 2042 2,361,094 458,536 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,745,288 347,981 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 3,041,835 197,567 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,568,307 214,552 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,616,395 193,644 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 2,778,622 296,896 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,395,068 112,031 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 672,296 73,111 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 3,744,847 443,813 Ser. 14-100, Class JI, IO, 3 1/2s, 2029 3,744,135 400,372 Ser. 13-53, Class PI, IO, 3s, 2041 2,648,230 184,131 Ser. 13-23, Class IK, IO, 3s, 2037 1,306,288 136,814 Ser. 14-46, Class KI, IO, 3s, 2036 1,313,140 111,100 Ser. 13-H08, IO, 2.926s, 2063 3,980,640 320,840 Ser. 16-H02, Class HI, IO, 2.097s, 2066 9,078,136 955,020 Ser. 15-H25, Class CI, IO, 2.003s, 2065 2,966,120 356,824 FRB Ser. 15-H16, Class XI, IO, 2s, 2065 2,129,171 270,192 Ser. 15-H15, Class JI, IO, 1.93s, 2065 2,230,773 267,247 Ser. 16-H04, Class KI, IO, 1.883s, 2066 3,880,623 373,813 Ser. 15-H12, Class AI, IO, 1.844s, 2065 3,649,803 379,021 Ser. 15-H20, Class AI, IO, 1.829s, 2065 2,004,735 222,726 Ser. 15-H10, Class CI, IO, 1.797s, 2065 2,223,181 237,089 Ser. 15-H12, Class GI, IO, 1.795s, 2065 4,507,807 480,532 Ser. 15-H09, Class BI, IO, 1.687s, 2065 2,965,724 294,793 Ser. 15-H12, Class EI, IO, 1.685s, 2065 5,030,141 493,457 Ser. 15-H01, Class CI, IO, 1.631s, 2064 3,503,215 280,257 Ser. 15-H17, Class CI, IO, 1.617s, 2065 3,540,680 276,173 Ser. 15-H25, Class AI, IO, 1.603s, 2065 4,192,792 398,315 Ser. 15-H22, Class EI, IO, 1.602s, 2065 1,822,315 148,701 Ser. 15-H28, Class DI, IO, 1.537s, 2065 4,107,311 330,228 Ser. 10-H19, Class GI, IO, 1.395s, 2060 5,337,626 325,061 Ser. 10-151, Class KO, PO, zero %, 2037 203,589 176,909 Ser. 06-36, Class OD, PO, zero %, 2036 5,568 4,902 Commercial mortgage-backed securities (22.1%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,012,000 989,844 FRB Ser. 07-1, Class XW, IO, 0.316s, 2049 3,047,433 12,629 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.339s, 2051 8,447,215 39,652 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.339s, 2042 319,000 314,253 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.393s, 2041 689,497 9,679 FRB Ser. 04-4, Class XC, IO, 0.082s, 2042 301,786 259 FRB Ser. 05-1, Class XW, IO, zero %, 2042 16,136,559 1,614 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.885s, 2050 315,000 321,104 Ser. 06-PW13, Class AJ, 5.611s, 2041 851,000 844,086 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 524,000 471,600 Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 371,070 FRB Ser. 04-PR3I, Class X1, IO, 0.274s, 2041 214,407 1,308 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.477s, 2039 1,937,000 1,835,308 FRB Ser. 06-PW14, Class X1, IO, 0.643s, 2038 7,014,116 97,496 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.34s, 2029 650,654 18,679 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.388s, 2049 11,681,408 72,191 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.574s, 2047 241,000 256,665 FRB Ser. 11-C2, Class E, 5.574s, 2047 391,000 401,461 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.492s, 2046 6,695,061 399,026 FRB Ser. 14-GC19, Class XA, IO, 1.301s, 2047 8,773,172 596,663 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.105s, 2046 1,245,000 1,120,502 FRB Ser. 13-GC11, Class D, 4.457s, 2046 531,000 461,014 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.762s, 2046 270,000 264,935 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.104s, 2045 3,571,423 313,170 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 493,000 474,266 FRB Ser. 12-CR1, Class XA, IO, 2.075s, 2045 6,334,850 527,171 FRB Ser. 14-CR16, Class XA, IO, 1.243s, 2047 3,025,628 186,341 FRB Ser. 14-UBS6, Class XA, IO, 1.068s, 2047 9,969,419 615,006 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.17s, 2046 785,000 720,630 Ser. 13-LC13, Class E, 3.719s, 2046 (F) 542,000 395,970 Ser. 14-CR18, Class E, 3.6s, 2047 775,000 478,363 FRB Ser. 07-C9, Class AJFL, 1.132s, 2049 404,000 378,346 FRB Ser. 06-C8, Class XS, IO, 0.54s, 2046 (F) 20,293,557 52,135 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.049s, 2049 39,610,421 19,805 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 146,378 158,088 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.801s, 2050 490,000 365,635 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 165,809 165,809 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.49s, 2044 483,000 513,056 FRB Ser. 11-LC3A, Class D, 5.47s, 2044 401,000 396,749 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 1.818s, 2033 164,407 2 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.186s, 2032 (F) 32,868 29,421 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.081s, 2045 1,829,985 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.475s, 2044 187,883 183,186 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.192s, 2049 45,831,492 114,895 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.572s, 2043 2,675,327 6,793 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.611s, 2046 8,967,276 721,507 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 853,000 750,384 FRB Ser. 13-GC10, Class E, 4.41s, 2046 414,000 298,867 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.722s, 2046 8,139,096 612,487 FRB Ser. 14-GC18, Class XA, IO, 1.255s, 2047 3,825,668 238,339 FRB Ser. 14-GC22, Class XA, IO, 1.065s, 2047 18,028,987 1,076,287 FRB Ser. 14-GC24, Class XA, IO, 0.878s, 2047 10,697,450 530,594 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.631s, 2045 139,000 130,110 FRB Ser. 13-GC14, Class D, 4.769s, 2046 2,000,000 1,773,469 FRB Ser. 13-GC12, Class D, 4.476s, 2046 269,000 223,033 FRB Ser. 13-GC13, Class D, 4.068s, 2046 329,000 274,613 FRB Ser. 06-GG6, Class XC, IO, zero %, 2038 1,216,577 12 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C17, Class XA, IO, 1.046s, 2047 5,611,588 291,803 FRB Ser. 14-C25, Class XA, IO, 1.006s, 2047 3,988,253 237,301 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.563s, 2046 372,000 319,622 FRB Ser. C14, Class D, 4.563s, 2046 372,000 330,766 Ser. 14-C25, Class E, 3.332s, 2047 (F) 517,000 299,529 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 2.324s, 2047 6,092,144 446,920 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.42s, 2047 706,000 639,636 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 207,890 213,046 FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 837,000 816,494 FRB Ser. 07-LD12, Class A3, 5.935s, 2051 24,055 24,025 FRB Ser. 06-LDP6, Class B, 5.63s, 2043 753,000 745,470 Ser. 06-LDP8, Class B, 5.52s, 2045 262,000 261,345 Ser. 06-LDP8, Class AJ, 5.48s, 2045 1,035,000 1,031,688 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 282,688 FRB Ser. 13-LC11, Class XA, IO, 1.544s, 2046 4,245,776 296,610 FRB Ser. 13-C16, Class XA, IO, 1.151s, 2046 6,829,839 367,290 FRB Ser. 06-LDP8, Class X, IO, 0.534s, 2045 14,578,145 19,717 FRB Ser. 07-LDPX, Class X, IO, 0.28s, 2049 17,522,566 83,875 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.216s, 2043 (F) 731,000 608,938 FRB Ser. 07-CB20, Class B, 6.175s, 2051 357,000 358,178 FRB Ser. 07-CB20, Class C, 6.175s, 2051 369,000 336,093 FRB Ser. 11-C3, Class E, 5.606s, 2046 978,000 964,210 FRB Ser. 11-C3, Class F, 5.606s, 2046 635,000 642,620 FRB Ser. 12-C6, Class E, 5.192s, 2045 391,000 352,995 FRB Ser. 12-C8, Class D, 4.658s, 2045 660,000 604,032 Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 539,418 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 364,685 FRB Ser. 05-CB12, Class X1, IO, 0.418s, 2037 1,659,714 7,462 FRB Ser. 06-LDP6, Class X1, IO, 0.127s, 2043 5,784,234 58 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 123,901 124,056 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 172,787 176,605 Ser. 98-C4, Class H, 5.6s, 2035 196,461 200,096 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 555,000 521,700 FRB Ser. 06-C6, Class B, 5.472s, 2039 687,000 693,048 Ser. 06-C7, Class A2, 5.3s, 2038 158,101 158,069 Ser. 06-C1, Class AJ, 5.276s, 2041 433,753 432,517 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,651,259 12,429 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 640,000 FRB Ser. 07-C2, Class XCL, IO, 0.539s, 2040 57,443,382 269,289 FRB Ser. 05-C7, Class XCL, IO, 0.34s, 2040 2,397,060 21,617 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 1,215,416 66 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.313s, 2048 435,000 376,806 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.267s, 2051 207,000 217,309 FRB Ser. 07-C1, Class A3, 5.837s, 2050 26,839 26,815 Ser. 06-C2, Class AJ, 5.802s, 2043 798,000 778,050 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.405s, 2039 673,705 935 FRB Ser. 05-MCP1, Class XC, IO, 0.02s, 2043 989,962 3 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.731s, 2037 69,151 4,225 FRB Ser. 05-C3, Class X, IO, 6.322s, 2044 35,161 432 FRB Ser. 06-C4, Class X, IO, 5.48s, 2045 1,292,766 76,661 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 861,000 835,084 Ser. 06-4, Class AJ, 5.239s, 2049 516,000 507,125 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 310,419 FRB Ser. 06-4, Class XC, IO, 0.61s, 2049 45,777,794 183,111 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.653s, 2046 9,615,860 680,803 FRB Ser. 14-C17, Class XA, IO, 1.268s, 2047 5,048,813 324,639 FRB Ser. 13-C12, Class XA, IO, 0.964s, 2046 11,677,400 463,351 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C12, Class D, 4.766s, 2046 436,000 400,875 Ser. 14-C17, Class D, 4.698s, 2047 378,000 287,647 FRB Ser. 13-C11, Class D, 4.414s, 2046 562,000 473,766 FRB Ser. 13-C10, Class E, 4.081s, 2046 633,000 489,372 Ser. 14-C17, Class E, 3 1/2s, 2047 (F) 474,000 284,041 Ser. 15-C24, Class D, 3.257s, 2048 575,000 383,946 FRB Ser. 13-C13, Class XB, IO, 0.152s, 2046 55,988,000 531,886 Morgan Stanley Capital I Trust FRB Ser. 06-IQ11, Class AJ, 5.871s, 2042 270,000 270,270 Ser. 07-IQ14, Class A2, 5.61s, 2049 256,260 256,389 Ser. 07-HQ11, Class AJ, 5.508s, 2044 386,000 385,498 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 320,000 315,232 FRB Ser. 11-C3, Class E, 5.178s, 2049 82,000 79,958 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 827,121 827,948 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 925,658 231,414 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.048s, 2045 539,000 533,880 FRB Ser. 06-C29, IO, 0.37s, 2048 26,939,391 36,638 FRB Ser. 07-C34, IO, 0.301s, 2046 7,208,080 49,736 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C26, Class XC, IO, 0.078s, 2045 8,341,857 2,002 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 442,000 372,297 Ser. 14-LC18, Class D, 3.957s, 2047 628,000 440,608 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5 1/8s, 2046 600,000 640,956 FRB Ser. 13-C17, Class XA, IO, 1.55s, 2046 6,925,645 464,018 FRB Ser. 13-C14, Class XA, IO, 0.886s, 2046 19,246,691 833,959 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.602s, 2044 106,000 106,233 Ser. 11-C4, Class E, 5.265s, 2044 368,000 360,162 Ser. 11-C4, Class F, 5s, 2044 311,000 272,996 FRB Ser. 14-C19, Class E, 4.971s, 2047 1,105,000 768,106 FRB Ser. 12-C7, Class D, 4.837s, 2045 931,000 957,692 FRB Ser. 13-UBS1, Class D, 4.629s, 2046 492,000 430,067 Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 537,092 Ser. 14-C19, Class D, 4.234s, 2047 691,000 552,066 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 497,294 FRB Ser. 12-C9, Class XA, IO, 2.157s, 2045 6,177,329 546,323 FRB Ser. 11-C5, Class XA, IO, 1.931s, 2044 3,145,842 221,216 FRB Ser. 12-C10, Class XA, IO, 1.736s, 2045 11,792,637 940,699 FRB Ser. 13-C11, Class XA, IO, 1.463s, 2045 9,074,299 501,056 FRB Ser. 13-C12, Class XA, IO, 1.407s, 2048 3,978,951 255,282 FRB Ser. 12-C9, Class XB, IO, 0.707s, 2045 8,807,000 362,848 Residential mortgage-backed securities (non-agency) (7.9%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.392s, 2046 1,300,000 1,122,680 FRB Ser. 15-RR6, Class 3A2, 1.262s, 2046 260,000 208,832 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-SD2, Class M2, 1.233s, 2036 (F) 750,000 560,325 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class M3, 6.791s, 2028 2,080,080 2,156,357 FRB Ser. 16-DNA1, Class M3, 5.983s, 2028 850,000 852,578 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.383s, 2028 2,040,000 2,173,715 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1M2, 7.183s, 2028 2,060,000 2,199,722 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.435s, 2028 2,139,000 2,212,154 First NLC Trust FRB Ser. 05-2, Class M2, 0.953s, 2035 300,000 230,973 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GSAA Home Equity Trust FRB Ser. 05-9, Class M1, 0.913s, 2035 500,000 382,500 GSAA Trust FRB Ser. 05-6, Class M2, 0.913s, 2035 625,000 453,175 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 1.063s, 2035 (F) 450,000 342,534 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 (F) 180,000 128,700 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 196,485 196,386 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-2, Class M5, 1.083s, 2035 (F) 625,000 446,875 FRB Ser. 05-3, Class M3, 0.933s, 2035 350,000 253,295 Soundview Home Loan Trust FRB Ser. 05-CTX1, Class M4, 1.053s, 2035 (F) 425,000 308,125 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.943s, 2045 (F) 656,518 558,041 FRB Ser. 05-AR19, Class A1C3, 0.933s, 2045 993,679 803,787 FRB Ser. 05-AR13, Class A1C4, 0.863s, 2045 3,753,253 3,021,368 FRB Ser. 05-AR17, Class A1B2, 0.843s, 2045 1,860,914 1,464,353 FRB Ser. 05-AR19, Class A1B2, 0.843s, 2045 252,956 213,747 Total mortgage-backed securities (cost $125,457,514) CORPORATE BONDS AND NOTES (29.3%) (a) Principal amount Value Basic materials (1.1%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $45,000 $43,480 Agrium, Inc. sr. unsec. unsub. notes 5 1/4s, 2045 (Canada) 46,000 45,425 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 275,000 292,875 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 101,000 93,394 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 70,563 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 58,055 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 48,654 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 109,172 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 95,703 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.4s, 2020 110,000 122,883 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 15,000 11,681 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 226,000 187,693 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 152,000 119,225 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 104,640 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 145,000 129,537 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 245,000 255,382 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 100,000 103,326 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 19,450 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 99,242 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 230,000 296,274 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 39,000 48,618 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 34,466 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 365,000 445,832 Capital goods (0.6%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 110,000 112,200 Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 155,000 163,138 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 308,000 415,074 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 65,000 70,371 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 65,000 69,377 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 55,000 75,348 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 269,346 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2041 90,000 105,847 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 3.8s, 2018 110,000 114,695 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 153,000 Communication services (3.2%) American Tower Corp. sr. unsec. notes 4s, 2025 (R) 235,000 242,433 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 235,000 229,232 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 235,000 235,551 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 85,000 87,631 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 167,000 185,825 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 83,000 87,550 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 275,547 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 50,000 53,938 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 43,000 45,903 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 680,111 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 325,000 434,868 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 95,585 SBA Tower Trust 144A sr. notes 5.101s, 2017 475,000 479,965 SBA Tower Trust 144A sr. notes 2.933s, 2017 175,000 174,321 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 760,322 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 256,250 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 163,880 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 95,251 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 605,000 687,313 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 11,000 13,530 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 53,400 1,451,946 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 270,671 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 541,000 541,920 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 85,931 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 49,960 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 92,000 104,252 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 535,783 Conglomerates (0.1%) General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 101,000 137,400 General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 207,000 213,210 Consumer cyclicals (3.1%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 289,592 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 420,000 509,191 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 230,000 303,665 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 30,745 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 203,000 219,812 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 150,000 126,859 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 481,000 648,630 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2023 120,000 129,600 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 135,000 136,251 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 301,099 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 50,000 50,088 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 55,961 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 619,864 General Motors Co. sr. unsec. notes 6 1/4s, 2043 90,000 96,124 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 160,000 181,883 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 91,000 91,807 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 37,000 36,623 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45s, 2022 110,000 108,006 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 75,000 77,063 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 280,000 309,089 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 433,611 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 78,000 87,532 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 37,000 39,978 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 110,000 107,841 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 280,000 314,300 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 125,000 135,938 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 70,000 72,800 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 152,000 163,396 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 86,000 98,742 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 23,000 26,021 McGraw Hill Financial, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 145,000 158,469 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s, 2028 29,000 35,250 NVR, Inc. sr. unsec. notes 3.95s, 2022 90,000 93,633 O'Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 110,000 114,815 O'Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 95,000 97,739 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 130,000 133,166 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 114,000 132,913 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 56,000 57,439 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 360,000 370,350 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 274,366 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 40,000 41,200 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 100,000 93,556 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 590,571 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 40,000 41,100 Consumer staples (2.3%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4s, 2024 120,000 132,571 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 330,000 368,795 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 65,000 68,355 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 275,000 415,914 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 494,891 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 345,000 441,320 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 20,000 22,708 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 7/8s, 2019 20,000 20,975 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 25,000 25,250 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 75,000 76,500 CVS Health Corp. sr. unsec. unsub. notes 5 1/8s, 2045 75,000 86,859 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 80,000 89,771 CVS Pass-Through Trust sr. notes 6.036s, 2028 29,107 32,672 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 686,786 826,764 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 127,010 132,284 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 40,000 39,403 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 180,000 229,586 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 419,000 471,587 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 160,000 167,265 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 200,000 184,579 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s, 2039 30,000 38,327 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 211,000 263,000 McDonald's Corp. sr. unsec. unsub. notes 6.3s, 2037 345,000 435,616 McDonald's Corp. sr. unsec. unsub. notes 5.7s, 2039 145,000 170,501 Newell Rubbermaid, Inc. sr. unsec. unsub. notes 4.2s, 2026 190,000 198,748 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 200,000 223,143 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 18,283 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 25,716 Walgreens Boots Alliance, Inc. sr. unsec. unsub. notes 3.3s, 2021 205,000 211,149 Energy (1.2%) Anadarko Petroleum Corp. sr. unsec. notes 7.2s, 2029 91,000 87,966 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 275,000 274,601 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 22,000 5,060 California Resources Corp. 144A company guaranty notes 8s, 2022 58,000 22,330 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 100,000 89,334 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 100,000 86,830 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 36,000 27,720 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 106,330 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 225,043 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 267,820 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 155,448 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 360,000 177,300 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 215,000 154,585 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 825,000 681,970 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 130,000 69,875 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 172,000 188,753 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 100,000 76,000 Williams Partners LP sr. unsec. sub. notes 5.4s, 2044 233,000 173,585 Williams Partners LP sr. unsec. sub. notes 4.3s, 2024 232,000 192,560 Financials (12.5%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 207,999 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 545,000 711,505 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 105,000 104,539 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 150,000 146,625 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 265,000 238,049 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 706,000 877,205 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 975,000 899,914 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 405,000 486,446 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 140,000 142,450 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 400,000 409,000 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 200,000 205,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 150,039 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 245,000 240,713 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 140,000 144,508 Bank of America Corp. unsec. sub. FRN 1.394s, 2026 100,000 86,332 Bank of America Corp. unsec. sub. notes 6.11s, 2037 300,000 345,312 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 212,000 227,900 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 5,000 4,950 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 545,000 573,774 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 108,000 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 211,843 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 210,000 218,126 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 225,000 227,814 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 22,000 22,683 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 163,000 164,075 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 100,000 100,500 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 56,000 55,020 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 244,000 234,850 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 1,224,000 1,171,368 Citigroup, Inc. jr. unsec. sub.FRN 5 7/8s, perpetual maturity 33,000 31,680 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 70,000 71,575 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 451,580 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 263,164 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 175,000 209,983 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 200,000 196,374 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 225,000 208,688 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 224,000 269,149 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 200,000 174,397 Duke Realty LP company guaranty sr. unsec. unsub. notes 3 7/8s, 2021 (R) 190,000 196,167 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 (R) 300,000 306,997 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 24,844 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 171,000 155,183 Five Corners Funding Trust 144A sr. unsec. bonds 4.419s, 2023 235,000 247,157 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 344,000 373,719 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 204,000 64,770 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 454,000 539,823 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 400,000 428,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 399,514 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 105,000 102,003 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 175,000 168,286 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (United Kingdom) 130,000 191,750 HSBC Holdings PLC jr. unsec. sub. FRB 6 3/8s, perpetual maturity (United Kingdom) 315,000 292,556 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 720,000 786,254 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 360,000 338,400 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 260,000 276,900 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.71s, 2026 (Italy) 200,000 194,100 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.3s, perpetual maturity 258,000 258,645 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 156,000 156,000 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 52,935 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 220,000 193,600 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 300,000 375,361 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 197,980 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 925,000 1,008,250 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 518,000 511,071 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 705,000 1,022,022 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 920,000 1,058,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 87,805 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 170,000 178,995 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85s, 2026 (Japan) 200,000 208,032 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (R) 355,000 367,869 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 205,000 282,616 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 73,000 75,920 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 75,000 63,375 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 515,000 581,221 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 100,111 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 42,000 45,450 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 715,000 681,931 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 149,000 151,235 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 226,000 216,960 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 329,453 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 128,086 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 140,000 142,403 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 265,000 252,678 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 530,000 509,537 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 515,000 545,900 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 200,000 193,293 Santander Issuances SAU 144A company guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 99,999 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 50,836 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 40,000 40,197 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 40,000 40,028 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5s, 2018 (R) 185,000 194,136 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 100,000 126,829 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 601,500 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.634s, 2037 1,525,000 1,110,000 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 426,840 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 239,000 307,646 TIERS Trust/United States 144A sr. bonds stepped-coupon stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 200,000 209,000 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 334,045 UBS Group AG jr. unsec. sub. FRN 6 7/8s, perpetual maturity (Switzerland) 247,000 237,584 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4 1/8s, 2026 (Jersey) 287,000 286,778 Vereit Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 (R) 330,000 328,350 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 115,000 122,763 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.6s, 2038 1,110,000 1,468,756 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 145,000 161,369 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 265,000 269,530 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 218,000 213,913 Health care (0.8%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 60,000 62,983 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 75,000 78,878 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 37,000 38,412 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 302,000 394,887 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 192,491 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2019 90,000 98,184 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 277,000 299,853 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 290,000 297,250 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 95,000 97,197 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5 1/4s, 2026 (R) 15,000 15,244 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 95,000 90,488 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 125,000 127,311 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 105,120 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 183,412 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 199,000 208,366 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 281,000 292,299 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s, 2018 115,000 124,775 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 220,000 224,072 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 34,391 34,992 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 210,000 234,755 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 238,558 265,993 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 171,798 179,959 Utilities and power (3.8%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 255,000 298,460 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 23,000 24,380 Berkshire Hathaway Energy Co. sr. unsec. bonds 6 1/2s, 2037 185,000 241,242 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6 1/8s, 2036 245,000 303,317 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 195,000 238,071 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 205,000 212,743 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 666,225 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 380,000 398,048 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 220,000 201,300 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 999,000 914,085 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 250,000 316,223 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) 180,000 198,220 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 256,821 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 137,581 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 306,145 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 58,000 60,376 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 255,358 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 170,000 212,352 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 149,355 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 86,000 75,298 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 85,000 83,683 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 232,558 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 161,000 199,317 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 165,000 178,283 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 201,570 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 265,000 329,556 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 267,744 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 450,000 457,779 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 10,202 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 610,000 465,125 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 415,000 490,315 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 915,000 619,913 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 815,000 660,132 Total corporate bonds and notes (cost $72,916,470) ASSET-BACKED SECURITIES (5.9%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $1,108,000 $1,108,000 FRB Ser. 15-4, Class A, 1.402s, 2016 3,204,000 3,204,000 FRB Ser. 15-2, Class A, 1.235s, 2016 2,519,000 2,519,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 8,515,000 8,515,000 Total asset-backed securities (cost $15,346,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $41,235,200 $446,990 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 41,235,200 412 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 38,616,500 39 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 5,283,600 104,552 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 5,283,600 42,581 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 56,453,700 329,690 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 38,616,500 39 JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 90,943,600 181,887 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 90,943,600 105,495 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 3,092,600 38,812 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 80,457,200 20,919 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 3,092,600 16,947 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 80,457,200 11,264 Total purchased swap options outstanding (cost $3,212,156) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.16 $17,000,000 $42,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 12,000,000 34,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 17,000,000 33,660 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 12,000,000 31,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 12,000,000 28,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 12,000,000 22,440 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.91 12,000,000 88,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.81 12,000,000 80,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.69 12,000,000 71,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.59 12,000,000 64,920 Total purchased options outstanding (cost $1,152,500) MUNICIPAL BONDS AND NOTES (0.5%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $511,980 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 414,333 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 303,119 Total municipal bonds and notes (cost $892,219) PREFERRED STOCKS (0.1%) (a) Shares Value HSBC USA, Inc. $0.88 pfd. 15,500 $354,020 Total preferred stocks (cost $348,330) SHORT-TERM INVESTMENTS (7.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.44% (AFF) Shares 11,071,691 $11,071,691 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) (SEGCCS) $1,726,000 1,725,698 U.S. Treasury Bills 0.31%, May 12, 2016 (SEG) (SEGSF) (SEGCCS) 5,309,000 5,308,416 U.S. Treasury Bills 0.28%, May 5, 2016 27,000 26,998 U.S. Treasury Bills 0.04%, April 28, 2016 (SEGCCS) 1,617,000 1,616,791 U.S. Treasury Bills 0.11%, April 21, 2016 (SEGSF) 472,000 471,973 Total short-term investments (cost $20,220,099) TOTAL INVESTMENTS Total investments (cost $434,973,000) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 132 $21,705,750 Jun-16 $(297,075) U.S. Treasury Bond 30 yr (Short) 18 2,959,875 Jun-16 40,886 U.S. Treasury Bond Ultra 30 yr (Long) 108 18,633,375 Jun-16 (329,340) U.S. Treasury Note 2 yr (Long) 30 6,562,500 Jun-16 (1,653) U.S. Treasury Note 5 yr (Long) 37 4,483,070 Jun-16 4,262 U.S. Treasury Note 5 yr (Short) 37 4,483,070 Jun-16 (46,324) U.S. Treasury Note 10 yr (Short) 112 $14,603,750 Jun-16 (91,699) U.S. Treasury Note Ultra 10 yr (Short) 1 140,750 Jun-16 (1,971) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $4,170,144) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $20,617,600 $4,948 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 20,617,600 573,788 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 38,616,500 39 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 38,616,500 39 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 5,283,600 224,025 Goldman Sachs International 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 56,453,700 56 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 77,233,000 77 JPMorgan Chase Bank N.A. (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 40,228,600 83,273 (2.27)/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.27 3,092,600 95,407 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 40,228,600 121,490 (1.625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 45,471,800 245,093 1.625/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 45,471,800 389,693 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 563,956 Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $1,152,500) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.45 $17,000,000 $21,760 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 12,000,000 18,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 12,000,000 17,040 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 17,000,000 17,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 12,000,000 15,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 12,000,000 11,760 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 17,000,000 10,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 12,000,000 9,360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 12,000,000 8,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 17,000,000 8,330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 12,000,000 7,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 12,000,000 6,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.14 12,000,000 39,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.05 12,000,000 34,920 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.92 12,000,000 29,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.83 12,000,000 26,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.38 12,000,000 14,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.28 12,000,000 12,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.16 12,000,000 10,440 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.06 12,000,000 9,120 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $5,109,025 $(125,186) $107,698 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 5,109,025 (129,815) 78,168 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 10,177,200 (67,292) 6,819 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 20,354,400 (142,990) 5,903 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 5,109,025 (135,941) (124,287) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 5,109,025 (143,053) (133,397) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 22,377,500 148,251 146,349 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 22,377,500 143,053 140,754 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 20,354,400 62,325 (36,027) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 40,708,800 130,268 (66,762) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 22,377,500 128,834 (133,370) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 22,377,500 127,552 (168,727) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $58,336,172) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, April 1, 2046 $1,000,000 4/13/16 $1,046,992 Federal National Mortgage Association, 4 1/2s, March 1, 2046 2,000,000 4/19/16 2,179,219 Federal National Mortgage Association, 4s, April 1, 2046 6,000,000 4/13/16 6,412,031 Federal National Mortgage Association, 3 1/2s, April 1, 2046 24,000,000 4/13/16 25,166,251 Federal National Mortgage Association, 3s, April 1, 2046 23,000,000 4/13/16 23,594,767 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $20,617,600 $267,756 3/30/26 1.91% 3 month USD-LIBOR-BBA $(246,406) 3,400,000 (45) 3/9/26 1.757% 3 month USD-LIBOR-BBA (38,799) 10,821,100 (143) 3/16/26 3 month USD-LIBOR-BBA 1.79701% 160,610 35,546,500 (E) 79,905 6/15/18 1.20% 3 month USD-LIBOR-BBA (132,486) 37,696,600 (E) 265,525 6/15/26 1.90% 3 month USD-LIBOR-BBA (501,111) 29,500,000 (237) 3/9/21 3 month USD-LIBOR-BBA 1.3345% 238,510 32,421,200 (E) (10,332) 6/15/21 3 month USD-LIBOR-BBA 1.45% 336,153 5,669,800 (75) 3/17/26 1.787% 3 month USD-LIBOR-BBA (78,610) 10,821,100 (143) 3/16/26 3 month USD-LIBOR-BBA 1.79882% 162,458 10,821,100 (143) 3/16/26 3 month USD-LIBOR-BBA 1.8005% 164,186 10,821,100 (143) 3/16/26 3 month USD-LIBOR-BBA 1.80312% 166,871 10,821,100 (143) 3/16/26 3 month USD-LIBOR-BBA 1.80242% 166,153 9,471,600 (E) 63,447 6/15/46 2.25% 3 month USD-LIBOR-BBA (146,302) 371,100 (E) (13) 4/5/46 2.2375% 3 month USD-LIBOR-BBA (8,342) 9,700,000 (128) 3/18/26 1.78722% 3 month USD-LIBOR-BBA (134,317) 9,700,000 (128) 3/18/26 1.79757% 3 month USD-LIBOR-BBA (143,830) 12,813,400 (169) 3/21/26 1.7325% 3 month USD-LIBOR-BBA (109,298) 12,813,400 (169) 3/21/26 1.73% 3 month USD-LIBOR-BBA (106,265) 1,237,100 (16) 3/30/26 1.73% 3 month USD-LIBOR-BBA (9,775) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $280,597 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,446) 437,570 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,042) Barclays Bank PLC 584,771 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,151 452,514 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,016) 1,376,790 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,003) 133,907 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 750 310,696 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (587) 1,114,064 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 6,239 54,043 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (21) 139,023 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 177 1,062,178 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,724 991,006 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,409) 549,916 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (212) 176,975 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,616 421,057 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (4,177) 204,804 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (2,032) 3,520,775 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (9,806) 2,147,511 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,405 14,424,210 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 38,647 15,320,117 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (52,958) Citibank, N.A. 1,142,482 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,061 1,999,789 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,358 Credit Suisse International 664,416 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 14,995 906,812 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 8,281 4,612,221 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (32,021) 825,419 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,196) 1,004,175 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (10,119) 502,087 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (5,059) 72,380 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (729) 1,971,240 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,959) 38,162 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 379 432,915 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,262) 426,580 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (5,830) 1,172,809 (6,780) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,082 Goldman Sachs International 686,689 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (265) 529,756 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (204) 1,808,995 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,420) 665,400 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (257) 1,122,615 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,964) 1,122,615 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,964) 213,794 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,975) 982,937 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,398) 369,265 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,276) 22,592 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (197) 419,722 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,790) 83,889 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (159) 762,583 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,442) 529,982 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,832) 1,346,555 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,655) 635,978 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,198) 49,921 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (173) 133,159 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (460) 354,469 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (137) 752,591 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (290) 941,361 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,355) 1,260,120 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,382) 1,373,232 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,188) 1,366,312 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,912) 1,279,734 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 11,687 1,014,079 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (10,218) 429,882 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,225) 440,775 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 4,373 JPMorgan Chase Bank N.A. 345,425 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,012) 1,279,734 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 11,687 Total (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $3,281 $48,000 5/11/63 300 bp $347 CMBX NA BBB- Index BBB-/P 6,388 106,000 5/11/63 300 bp (90) CMBX NA BBB- Index BBB-/P 13,088 212,000 5/11/63 300 bp 131 CMBX NA BBB- Index BBB-/P 12,483 219,000 5/11/63 300 bp (902) Credit Suisse International CMBX NA BB Index — (34,648) 1,963,000 5/11/63 (500 bp) 182,711 CMBX NA BB Index — (893) 92,000 1/17/47 (500 bp) 13,397 CMBX NA BBB- Index BBB-/P 16,662 1,151,000 5/11/63 300 bp (53,684) CMBX NA BBB- Index BBB-/P 29,971 2,282,000 5/11/63 300 bp (109,497) CMBX NA BBB- Index BBB-/P 19,894 580,000 1/17/47 300 bp (32,315) CMBX NA BBB- Index BBB-/P 65,347 1,836,000 1/17/47 300 bp (99,924) CMBX NA BBB- Index BBB-/P 228,448 3,058,000 1/17/47 300 bp (46,823) Goldman Sachs International CMBX NA BBB- Index BBB-/P (477) 69,000 5/11/63 300 bp (4,694) CMBX NA BBB- Index BBB-/P 139 39,000 1/17/47 300 bp (3,372) CMBX NA BBB- Index BBB-/P 153 39,000 1/17/47 300 bp (3,358) CMBX NA BBB- Index BBB-/P 139 39,000 1/17/47 300 bp (3,372) CMBX NA BBB- Index BBB-/P 474 111,000 1/17/47 300 bp (9,517) CMBX NA BBB- Index BBB-/P 396 111,000 1/17/47 300 bp (9,596) CMBX NA BBB- Index BBB-/P 396 111,000 1/17/47 300 bp (9,596) CMBX NA BB Index — (1,750) 165,000 5/11/63 (500 bp) 16,520 CMBX NA BB Index — (1,249) 146,000 5/11/63 (500 bp) 14,917 CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) 11,067 CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) 7,584 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 8,036 CMBX NA BB Index — 584 57,000 5/11/63 (500 bp) 6,896 CMBX NA BB Index — 61 50,000 5/11/63 (500 bp) 5,597 CMBX NA BB Index — (952) 92,000 1/17/47 (500 bp) 13,338 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 9,507 CMBX NA BBB- Index BBB-/P (11) 4,000 5/11/63 300 bp (255) CMBX NA BBB- Index BBB-/P (371) 37,000 5/11/63 300 bp (2,632) CMBX NA BBB- Index BBB-/P 423 37,000 5/11/63 300 bp (1,839) CMBX NA BBB- Index BBB-/P (321) 40,000 5/11/63 300 bp (2,766) CMBX NA BBB- Index BBB-/P (177) 44,000 5/11/63 300 bp (2,866) CMBX NA BBB- Index BBB-/P (1,100) 66,000 5/11/63 300 bp (5,133) CMBX NA BBB- Index BBB-/P (916) 84,000 5/11/63 300 bp (6,050) CMBX NA BBB- Index BBB-/P (1,575) 157,000 5/11/63 300 bp (11,170) CMBX NA BBB- Index BBB-/P 632 30,000 1/17/47 300 bp (2,068) CMBX NA BBB- Index BBB-/P 5,092 118,000 1/17/47 300 bp (5,530) CMBX NA BBB- Index BBB-/P 4,750 118,000 1/17/47 300 bp (5,872) CMBX NA BBB- Index BBB-/P 4,750 118,000 1/17/47 300 bp (5,872) CMBX NA BBB- Index BBB-/P 4,988 120,000 1/17/47 300 bp (5,814) CMBX NA BBB- Index BBB-/P 4,162 139,000 1/17/47 300 bp (8,351) CMBX NA BBB- Index BBB-/P 5,181 171,000 1/17/47 300 bp (10,211) CMBX NA BBB- Index BBB-/P 33,012 238,000 1/17/47 300 bp 11,589 CMBX NA BBB- Index BBB-/P 23,485 243,000 1/17/47 300 bp 1,611 CMBX NA BBB- Index BBB-/P 52,716 397,000 1/17/47 300 bp 16,979 CMBX NA BBB- Index BBB-/P 95,907 482,000 1/17/47 300 bp 52,519 JPMorgan Securities LLC CMBX NA BBB- Index — (1,248) 232,000 5/11/63 (300 bp) 12,931 CMBX NA BBB- Index — (5,470) 228,000 5/11/63 (300 bp) 8,464 CMBX NA BBB- Index — (2,937) 114,000 5/11/63 (300 bp) 4,030 CMBX NA BBB- Index BBB-/P 6,307 114,000 1/17/47 300 bp (3,954) CMBX NA BBB- Index BBB-/P 12,025 228,000 1/17/47 300 bp (8,499) CMBX NA BBB- Index BBB-/P 6,065 232,000 1/17/47 300 bp (14,819) CMBX NA BBB- Index BBB-/P 23,913 243,000 1/17/47 300 bp 2,039 CMBX NA BBB- Index BBB-/P 52,489 397,000 1/17/47 300 bp 16,753 CMBX NA BBB- Index BBB-/P 69,752 577,000 1/17/47 300 bp 17,812 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2016. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $257,923,250. (b) The aggregate identified cost on a tax basis is $443,127,975, resulting in gross unrealized appreciation and depreciation of $3,919,240 and $15,615,408, respectively, or net unrealized depreciation of $11,696,168. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $18,920,214 $21,814,952 $29,663,475 $17,924 $11,071,691 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $191,135,164 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,055,855 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,927,469 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $15,346,000 Corporate bonds and notes — 75,458,448 209,000 Mortgage-backed securities — 114,689,693 6,125,818 Municipal bonds and notes — 1,229,432 — Preferred stocks 354,020 — — Purchased options outstanding — 498,440 — Purchased swap options outstanding — 1,299,627 — U.S. government and agency mortgage obligations — 195,862,946 — U.S. treasury obligations — 136,816 — Short-term investments 11,071,691 9,149,876 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(722,914) $— $— Written options outstanding — (328,810) — Written swap options outstanding — (2,301,884) — Forward premium swap option contracts — (176,879) — TBA sale commitments — (58,399,260) — Interest rate swap contracts — (925,206) — Total return swap contracts — (155,840) — Credit default contracts — (807,217) — Totals by level $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Asset-backed securities $14,238,000 $— $—
